PER CURIAM.
This is an appeal from a judgment for possession of the premises occupied by appellant.
Linkins sued for possession of the second floor of premises 1747 F Street, N. W., alleging that appellant was a tenant by sufferance and had been served with a notice to quit.
At the trial before the court William R. Linkins, Jr., testified that he had been employed by appellees in their rental department for over ten years and that appellant at least sjnce June 1957 had paid rent to appellees for his occupancy of the premises in question; that appellees attempted to have appellant sign a monthly rental agreement which the latter refused to do; and that he had been in possession under an oral hiring by the month, rental being due on the 15th of the month. On the morning of May 14, 1959, the witness, accompanied by a member of appellees’ firm, went to the premises to serve the notice to quit. They approached the front door of appellant’s apartment, knocked on the door but no one answered; they then tried the rear door and after waiting five or six minutes without a response, they left the premises. They returned the same afternoon, knocked on the front door and after waiting five minutes and receiving no response, nailed the notice on the door. A copy of the notice was received in evidence.
Appellant testified that he did not receive the notice either personally or by finding it on the door; that he found the complaint for possession in his mailbox. He admitted he had been paying the rent to appellees for some time.
The court made a finding for possession in favor of the appellees. Several motions were made by appellant, all of which were denied. We find no error.
■Affirmed.